IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 9, 2008

                                     No. 07-31155                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


PLAQUEMINES PARISH SCHOOL BOARD

                                                  Plaintiff - Appellant
v.

NORRIS INSURANCE CONSULTANTS INC; JOHN Z NORRIS

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:06-CV-7213


Before REAVLEY, BARKSDALE, and DENNIS, Circuit Judges.
PER CURIAM:*
       Plaquemines Parish School Board sued John Norris and Norris Insurance
Consultants Inc. (collectively, “Norris”) after Hurricane Katrina damaged a large
number of Plaquemines Parish schools. The district court granted Norris
summary judgment and entered a final judgment in his favor. We vacate the
judgment.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-31155

      The district court granted Norris summary judgment on the merits of the
School Board’s claim after it had already denied a motion to remand by
determining that Norris was not properly joined to this suit. The moment this
case was removed to federal court and a motion to remand was filed, it was clear
that Norris and the School Board were both residents of Louisiana. As a result,
it was also clear that the district court did not have jurisdiction over Norris
because his presence defeated complete diversity, a pre-requisite to diversity
jurisdiction. Either he was properly joined to the suit—in which case the district
court did not have diversity jurisdiction over this suit since there was not
complete diversity and the case would need to be remanded to state court—or he
was improperly joined—in which case the district court needed to dismiss Norris,
so that diversity jurisdiction could be asserted over the rest of the parties. See
Florence v. Crescent Res., LLC, 484 F.3d 1293, 1297 (11th Cir. 2007). Either
way, the district court did not have jurisdiction over Norris and therefore could
not adjudicate the merits of the claim against him.
      Judgment VACATED. Cause REMANDED.




                                        2